DETAILED ACTION   
Claim Objections
1.	Claims 1, 5, 9, 10, 18, 27, 30, 31, 32, 36, 39 are objected to because of the following informalities:
         	 In claim 1, lines 8, 9, “a first gate insulating layer” should be changed to “the first gate insulating layer” in order to be consistent with “a first gate insulating layer” as defined in lines 3, 4 of claim 1.
    	 In claim 1, line 5, “n layers or n layer” should be changed to “n layers or n layer” in order to be consistent with “n = 1” of claim 3, line 1.
In claim 5, line 2, “the same material” should be changed to “a same material” because it lacks of antecedent basis.
In claim 9, line 9, “the same material” should be changed to “a same material” because it lacks of antecedent basis.
         	 In claim 10, lines 8, 9, “a first gate insulating layer” should be changed to “the first gate insulating layer” in order to be consistent with “a first gate insulating layer” as defined in lines 3, 4 of claim 10.
In claim 10, line 17, “the same material” should be changed to “a same material” because it lacks of antecedent basis.
In claim 18, line 16, “the same material” should be changed to “a same material” because it lacks of antecedent basis.
In claim 27, line 11, “a first gate insulating layer” should be changed to “the first gate insulating layer” in order to be consistent with “a first gate insulating layer” as defined in line 7 of claim 27.
In claim 27, line 15, “the third active layer” should be changed to “a third active layer” because it lacks of antecedent basis.
In claim 30, lines 2, 3, “the same material” should be changed to “a same material” because it lacks of antecedent basis.
In claim 31, line 3, “the same material” should be changed to “a same material” because it lacks of antecedent basis.
In claim 32, lines 2, 3, “the same material” should be changed to “a same material” because it lacks of antecedent basis.
In claim 36, lines 1, 2, “the second metal pattern” should be changed to “a second metal pattern” because it lacks of antecedent basis.
In claim 39, line 3, “the same material” should be changed to “a same material” because it lacks of antecedent basis.


	Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1 – 4, 6, 7, 27 – 29, 32 - 34, 36, 37, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (10937840) in view of LI et al. (CN-107452749).
With regard to claims 1, 2, Lee et al. disclose a display apparatus comprising:
a first thin-film transistor (Tb) including a first active layer (A2), a first gate electrode (G2_1; or G2_2) overlapping the first active layer (A2) so that a first gate insulating layer (referred to as “203A” by examiner’s annotation shown in fig. 5 below; wherein the layer 203A is a portion of the layer 203) is interposed therebetween, a first source electrode (S2) and a first drain electrode (D2), the first gate electrode (G2_1; or G2_2) including a layer or layers, the first source electrode (S2) and the first drain electrode (D2) connected to the first active layer (A2);
a second thin-film transistor (Ta) including a second active layer (A1) composed of a second polysilicon material (for example, see column 9, lines 5, 6), a second gate electrode (G1_1; G1_2) overlapping the second active layer (A1) so that the first gate insulating layer (203A) is interposed therebetween, a second source electrode (S1) and a second drain electrode (D1), the second gate electrode (G1_1; G1_2) including n+1 layers (two gate layers) wherein n is a natural number, the second source electrode (S1) and the second drain electrode (D1) connected to the second active layer (A1); and
a third thin-film transistor (Tc) including a third active layer (A3), a third gate electrode (G3_1; or G3_2) overlapping the third active layer (A3) so that a second gate insulating layer (referred to as “203B” by examiner’s annotation shown in fig. 5 below; wherein the layer 203B is a portion of the layer 203) is interposed therebetween, a third source electrode (S3) and a third drain electrode (D3), the third source electrode (S3) and the third drain electrode (D3) connected to the third active layer (A3).

    PNG
    media_image1.png
    605
    698
    media_image1.png
    Greyscale

Lee et al. do not clearly disclose the first active layer composed of a first polysilicon material and third active layer composed of an oxide semiconductor.
However, LI et al. discloses the first active layer (124) composed of a first polysilicon material and third active layer (114) composed of an oxide semiconductor. (For example, see translation of a first embodiment, and fig. 1)

    PNG
    media_image2.png
    391
    819
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Lee et al.’s device to have the first active layer composed of a first polysilicon material and third active layer composed of an oxide semiconductor as taught by LI et al. in order to enhance a higher current mobility with low defects for for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 3, Lee et al. disclose in a case of n = 1, the first gate electrode (G2_1) has a single-layer structure and the second gate electrode (G1_1; G1_2) has a stacked structure of a lower metal layer (G1_1) and an upper metal layer (G1_2).
With regard to claim 4, Lee et al. disclose the upper metal layer (G1_2) of the second gate electrode includes titanium (Ti). (for example, column 9, lines 29 – 32).
With regard to claim 6, Lee et al. disclose each of the first thin-film transistor (Tb) and the third thin-film transistor (Tc) functioning as a switching thin-film transistor, and the second thin-film transistor (Ta) functioning as a driving thin-film transistor.
With regard to claim 7, Lee et al. disclose a first electrode (231) electrically connected to the second drain electrode (D1) of the second thin-film transistor (Ta); a light-emitting structure (232) disposed on the first electrode (231); and a second electrode (233) disposed on the light-emitting structure (232).

    PNG
    media_image1.png
    605
    698
    media_image1.png
    Greyscale


With regard to claim 27, Lee et al. disclose a display apparatus comprising:
a substrate (201) including a display area (DA) and a non-display area (NDA) adjacent to the display area (DA);
a first buffer layer (202) on the substrate (201);
a first thin film transistor (Tb) on the non-display area (NDA) of the substrate (201), the first thin film transistor (Tb) including a first active layer (A2), a first gate electrode (G2_1) overlapping the first active layer (A2) with a first gate insulating layer (referred to as “203A” by examiner’s annotation shown in fig. 5 below; wherein the layer 203A is a portion of the layer 203), and a first source electrode (S2) and a first drain electrode (D2) which are connected to the first active layer (A2);
a second thin film transistor (Ta) on the display area (DA) of the substrate (201), the second thin film transistor (Ta) including a second active layer (A1) including a second polysilicon material (for example, see column 9, lines 5, 6), a second gate electrode (G1_1) overlapping the second active layer (A1) with the first gate insulating layer (203A), and a second source electrode (S1) and a second drain electrode (D1) which are connected to the second active layer (A1);
a third thin film transistor (Tc) on (indirectly on) the display area of the substrate (201), the third thin film transistor (Tc) including a third active layer (A3), a third gate electrode (G3_1) overlapping the third active layer (A3) with a second gate insulating layer (referred to as “203B” by examiner’s annotation shown in fig. 5 below; wherein the layer 203B is a portion of the layer 203), and a third source electrode (S3) and a third drain electrode (D3) which are connected to the third active layer (A3);
a first metal pattern (G1_2) overlapping the second gate electrode (G1_1) with a first interlayer insulating layer (an insulating layer 205 functioning as a first interlayer insulating layer); and
a first barrier layer (referred to as “204A” by examiner’s annotation shown in fig. 5 below; wherein the layer 204A is a portion of the layer 204) and a second barrier layer (referred to as “204B” by examiner’s annotation shown in fig. 5 below; wherein the layer 204B is a portion of the layer 204) respectively disposed between the second active layer (A1) and the second source/drain electrodes (S1/D1).

    PNG
    media_image3.png
    637
    689
    media_image3.png
    Greyscale


Lee et al. do not clearly disclose the first active layer composed of a first polysilicon material and third active layer composed of an oxide semiconductor.
However, LI et al. discloses the first active layer (124) composed of a first polysilicon material and third active layer (114) composed of an oxide semiconductor. (For example, see translation of a first embodiment, and fig. 1)

    PNG
    media_image2.png
    391
    819
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Lee et al.’s device to have the first active layer composed of a first polysilicon material and third active layer composed of an oxide semiconductor as taught by LI et al. in order to enhance a higher current mobility with low defects for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 28, Lee et al. disclose a second metal pattern (G3_2) which overlaps the third active layer (A3) of the third thin film transistor (Tc), and is disposed on (on the bottom or top surface) the first interlayer insulating layer.
With regard to claim 29, Lee et al. disclose a third barrier layer (referred to as “205A” by examiner’s annotation shown in fig. 5 below; wherein the layer 205A is a portion of the layer 205) between the first metal pattern (G1_2) and the second gate electrode (G1_1); and a fourth barrier layer (referred to as “205B” by examiner’s annotation shown in fig. 5 below) between the second metal pattern (G3_2) and the first interlayer insulating layer (205).

    PNG
    media_image4.png
    641
    696
    media_image4.png
    Greyscale




With regard to claim 32, Lee et al. disclose the first source electrode (S2), the first drain electrode (D2), the third source electrode (S3) and the third drain electrode (D3) are formed of the same material. (for example, see column 12, line 67, column 13, lines 1 – 3).

With regard to claim 33, Lee et al. disclose a display apparatus comprising:
a substrate (201) including a display area (DA) and a non-display area (NDA) adjacent to the display area (DA);
a first buffer layer (202) on the substrate (201);
a first thin film transistor (Tb) on the non-display area (NDA) of the substrate (201), the first thin film transistor (Tb) including a first active layer (A2), a first gate electrode (G2_1) overlapping the first active layer (A2) with a first gate insulating layer (referred to as “203A” by examiner’s annotation shown in fig. 5 below; wherein the layer 203A is a portion of the layer 203), and a first source electrode (S2) and a first drain electrode (D2) which are connected to the first active layer (A2);
a second thin film transistor (Ta) on the display area (DA) of the substrate (201), the second thin film transistor (Ta) including a second active layer (A1) including a second polysilicon material (for example, see column 9, lines 5, 6), a second gate electrode (G1_1) overlapping the second active layer (A1) with the first gate insulating layer (203A), and a second source electrode (S1) and a second drain electrode (D1) which are connected to the second active layer (A1);
a third thin film transistor (Tc) on (indirectly on) the display area of the substrate (201), the third thin film transistor (Tc) including a third active layer (A3), a third gate electrode (G3_1) overlapping the third active layer (A3) with a second gate insulating layer (referred to as “203B” by examiner’s annotation shown in fig. 5 below; wherein the layer 203B is a portion of the layer 203), and a third source electrode (S3) and a third drain electrode (D3) which are connected to the third active layer (A3);
a first metal pattern (G1_2) overlapping the second gate electrode (G1_1) with a first interlayer insulating layer (an insulating layer 205 functioning as a first interlayer insulating layer); and
a barrier layer (referred to as “204A”; “204B”; “204C”; “204D” by examiner’s annotation shown in fig. 5 below; wherein the layers “204A”; “204B”; “204C”; “204D” are a portion of the layer 204) disposed between the second active layer (A1) and the second source/drain electrodes (S1/D1) and between first active layer (A2) and the first source/drain electrodes (S2/D2).

    PNG
    media_image5.png
    725
    837
    media_image5.png
    Greyscale




Lee et al. do not clearly disclose the first active layer composed of a first polysilicon material and third active layer composed of an oxide semiconductor.
However, LI et al. discloses the first active layer (124) composed of a first polysilicon material and third active layer (114) composed of an oxide semiconductor. (For example, see translation of a first embodiment, and fig. 1).

    PNG
    media_image2.png
    391
    819
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Lee et al.’s device to have the first active layer composed of a first polysilicon material and third active layer composed of an oxide semiconductor as taught by LI et al. in order to enhance a higher current mobility with low defects for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 34, Lee et al. disclose the barrier layer (“204A”; “204B”; “204C”; “204D”) includes: a first barrier layer (204A) between the second source electrode (S1) and the second source region of the second active layer (A1), a second barrier layer (204B) between the second drain electrode (D1) and the second drain region of the second active layer (A1), a third barrier layer (204C) between the first source electrode (S2) and the first source region of the first active layer (A2), and a fourth barrier layer (204D) between the first drain electrode (D2) and the first drain region of the first active layer (A2).
With regard to claim 36, Lee et al. disclose a second metal pattern (G3_2) which overlaps the third active layer (A3) of the third thin film transistor (Tc), and is disposed on (on the bottom or top surface) the first interlayer insulating layer and overlaps the third active layer (A3) of the third thin film transistor (Tc) with a buffer layer (202).
With regard to claim 37, Lee et al. disclose the first metal pattern (G1_2) and the second metal pattern (G3_2) are disposed on the first interlayer insulating layer (205). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have materials of the first metal pattern and the second metal pattern are the same because the first metal pattern and the second metal pattern are level and on the same layer. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have materials of the first metal pattern and the second metal pattern are the same.
With regard to claim 40, LI et al. disclose the first thin film transistor (as shown in fig. 1 below) and the second thin film transistor (as shown in fig. 1 below) are disposed on the first buffer layer (an insulating layer 141 functioning as a first buffer layer), and the third thin film transistor (as shown in fig. 1 below) is disposed on the second buffer layer (an insulating layer 142 functioning as a second buffer layer).

    PNG
    media_image6.png
    404
    789
    media_image6.png
    Greyscale

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (10937840) in view of LI et al. (CN-107452749) and further in view of Park et al. (11,189,677).
With regard to claim 5, Lee et al. and LI et al. do not clearly disclose the lower metal layer and the first gate electrode include the same material.
However, Park et al. disclose the lower metal layer (a metal gate 175 functioning as the lower metal layer) and the first gate electrode (170) include the same material. (for example, see column 10, lines 11 – 12, fig. 4)

    PNG
    media_image7.png
    446
    670
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Park et al.’s device to have the lower metal layer and the first gate electrode include the same material as taught by Park et al. in order to reduce cost of the device and enhance a high efficiency of the semiconductor device for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (10937840) in view of LI et al. (CN-107452749) and further in view of Park et al. (11,189,677).
With regard to claim 5, Lee et al. and LI et al. do not clearly disclose the lower metal layer and the first gate electrode include the same material.
However, Park et al. disclose the lower metal layer (a metal gate 175 functioning as the lower metal layer) and the first gate electrode (170) include the same material. (for example, see column 10, lines 11 – 12, fig. 4)

    PNG
    media_image7.png
    446
    670
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Park et al.’s device to have the lower metal layer and the first gate electrode include the same material as taught by Park et al. in order to reduce cost of the device and enhance a high efficiency of the semiconductor device for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.


6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (10937840) in view of LI et al. (CN-107452749) and further in view of Lee et al. (7,863,607).
With regard to claim 8, Lee et al. disclose each of the first source electrode (S2) and the first drain electrode (D2) of the first thin-film transistor (Tb) has a single-layer structure, and wherein each of the third source electrode (S3) and the third drain electrode (D3) of the third thin-film transistor (Tc) has a single-layer structure. Lee et al. and LI et al. do not clearly disclose each of the second source electrode and the second drain electrode of the second thin-film transistor has a stacked structure of an upper electrode layer and a lower electrode layer including a different material from the upper electrode layer.
However, Lee et al. (7,863,607) disclose each of the second source electrode (173a, 173b) and the second drain electrode (175a, 175b) of the second thin-film transistor has a stacked structure of an upper electrode layer (173b, 175b) and a lower electrode layer (173a, 175b) including a different material from the upper electrode layer (173b, 175b). (the lower layers 173a and 175a of the source and drain electrodes 173 and 175 are preferably made of a transparent conducting oxide (TCO) such as indium (In), zinc (Zn), tin (Sn), or gallium (Ga); while the upper layers 173b and 175b of the source and drain electrodes 173 and 175 are preferably made of a metal such as molybdenum (Mo), copper (Cu), silver (Ag), chromium (Cr), tungsten (W), niobium (Nb), titanium (Ti), tantalum (Ta). Therefore, each of the second source electrode (173a, 173b) and the second drain electrode (175a, 175b) of the second thin-film transistor has a stacked structure of an upper electrode layer (173b, 175b) and a lower electrode layer (173a, 175b) including a different material from the upper electrode layer (173b, 175b)).

    PNG
    media_image8.png
    403
    712
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Lee et al. (10937840) and LI et al.’s device to have each of the second source electrode and the second drain electrode of the second thin-film transistor has a stacked structure of an upper electrode layer and a lower electrode layer including a different material from the upper electrode layer as taught by Lee et al. (7,863,607) in order to enhance a high conductivity and a high efficiency of the semiconductor device for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

Allowable Subject Matter
7.	Claims 9, 30, 31, 35, 38, 39 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9, 30, 31, 35, 38, 39 are allowable over the prior art of record, because none of these references disclose or can be combined to yield the claimed invention such as the second source upper electrode layer, the second drain upper electrode layer, the first source electrode, the first drain electrode, the third source electrode and the third drain electrode include a same material as recited in claim 9, the first barrier layer, the second barrier layer, the third barrier layer and the fourth barrier layer are formed of a same material, and wherein the first barrier layer, the second barrier layer, the third barrier layer and the fourth barrier layer include one of titanium (Ti), calcium (Ca), yttrium (Y), magnesium (Mg), tantalum (Ta), and vanadium (V) as recited in claim 30, the second source electrode, the second drain electrode, the first metal pattern and the second metal pattern are disposed on the first interlayer insulating layer, and are formed of the same material as recited in claim 31, the first barrier layer, the second barrier layer, the third barrier layer and the fourth barrier layer are formed of the same material, and wherein the first barrier layer, the second barrier layer, the third barrier layer and the fourth barrier layer include one of titanium (Ti), calcium (Ca), yttrium (Y), magnesium (Mg), tantalum (Ta), and vanadium (V) as recited in claim 35, the second lower buffer layer is disposed between the first metal pattern and the second metal pattern, and the second upper buffer layer is disposed between the second lower buffer layer and the third active layer as recited in claim 38.
8.	Claims 10 - 26 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Claims 10 - 26 are allowable over the prior art of record because none of these references disclose or can be combined to yield the claimed invention such as a storage capacitor including a first capacitor electrode disposed on the same layer as the first gate electrode and the second gate electrode, and a second capacitor electrode overlapping the first capacitor electrode so that a first interlayer insulating layer including a first interlayer upper insulating layer and a first interlayer lower insulating layer is interposed therebetween, wherein an upper surface of the second gate electrode contacts the first interlayer upper insulating layer of the first interlayer insulating layer, and an upper surface of the first gate electrode contacts the first interlayer lower insulating layer of the first interlayer insulating layer as recited in claim 10, and a storage capacitor including a first capacitor electrode disposed on the same layer as the first gate electrode and the second gate electrode, and a second capacitor electrode overlapping the first capacitor electrode so that a first interlayer insulating layer is interposed therebetween, wherein each of the first source electrode and the first drain electrode of the first thin-film transistor has a single-layer structure, and wherein each of the second source electrode and the second drain electrode of the second thin-film transistor has a double-layer structure as recited in claim 18.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826